DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Kurt Mulville on 12/01/2021.
IN THE CLAIMS
19. (Currently Amended) A method to install an electrical junction box comprising:(1) releasably attaching a temporary protective outlet cover having a lower peripheral edge to an upper edge of an electrical junction box about substantially an entire a periphery of a housing of the junction box to sealingly engage the temporary protective outlet cover to the electrical junction box to form a protective enclosure comprised of the housing and the temporary protective outlet cover and having an outlet disposed therein. wherein the outlet is affixed to the upper edge of the housing at an attachment point, wherein an attachment means passes through the temporary protective outlet cover and an upper edge of the housing of the junction box at  another attachment point separate from the attachment point of the outlet; (2) affixing an assembly of the junction box and the temporary protective cover to a wall structure; and (3) installing a wall substrate around the periphery of the assembly.

wherein the attachment means passes through the temporary protective outlet cover and an upper edge of the housing of the junction box at another attachment point separate from the attachment point of the outlet.
ALLOWABLE SUBJECT MATTER
 Claims 19-38 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 19-32, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the attachment means passes through the temporary protective outlet cover and an upper edge of the housing of the junction box at another attachment point separate from the attachment point of the outlet  " in combination with the remaining limitations of the claim 19. 
Regarding claim 33-38, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the attachment means passes through the temporary protective outlet cover and an upper edge of the housing of the junction box at another attachment point separate from the attachment point of the outlet  " in combination with the remaining limitations of the claim 33. 
 

 	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Mortun (US 8455759 B2) Vigorito (US 8124872 B2) and Leopold et al. (US 7943850 B2)
Mortun discloses an inlet cover and adapter assembly for an electronic outlet.
Virgorito discloses an outlet box assembly.
Leopold discloses a cover protector for an electronic outlet assembly.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein the attachment means passes through the temporary protective outlet cover and an upper edge of the housing of the junction box at another attachment point separate from the attachment point of the outlet  " in combination with the remaining limitations of the claim 19.
None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein the attachment means passes through the temporary protective outlet cover and an upper edge of the housing of the junction box at another attachment point separate from the attachment point of the outlet. " in combination with the remaining limitations of the claim 33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848